Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 June 09, 2015

The Court of Appeals hereby passes the following order:

A15D0437. JAMES D. BROWN v. CHERYL BROWN.

      James D. Brown filed this discretionary application seeking to appeal the
superior court’s final decree of divorce. The Supreme Court, however, has general
appellate jurisdiction over divorce and alimony cases. See Ga. Const. of 1983, Art.
VI, Sec. VI, Par. III (6). Accordingly, this application is hereby TRANSFERRED to
the Supreme Court for disposition.

                                      Court of Appeals of the State of Georgia
                                                                           06/09/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.